Case 1:19-mj-0O0662 Document 1 Filed on 06/14/19 in TXSD Page 1 of 1

United States District Court
Southern District of Texas
AO91 (Rev. 12/03) Criminal Complaint Pe l on d AUSA FILED

UNITED STATES DISTRICT COURT JUN 1 4 2019

 

 

id J. ; k
Southern District Of Texas Brownsville Division David J. Bradley, Clerk of Court

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs.

_. Case Number: B-19- (e ¢ 2- MT
Jose Natividad GONZALEZ-Arrevalos

A205 636 948 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about June 13, 2019 in Cameron County, in

the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)C)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on June 13,
2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on March 27, 2019. The defendant was convicted of Alien Found in the United States after Deportation on February, 21
2018. Record checks revealed that the defendant has not applied for permission from the proper Authorities to re-enter the
United States.

Defendant had no Funds at the time of arrest.

Continued on the attached sheet and made a part of this complaint: [_] Yes N

 

Signatux of/Complainant

Peterson, Clayton E. _ Border Patrol Agent

 

 

 

Sworn to before me and signed in my presence, Printed Name of Complainant
°

June 14, 2019 at Brownsville, Texas _\

Date City/State

Ignacio Torteya II] U.S. Magistrate Judge

 

 

Name of Judge Title of Judge Signature of user / vy
